Case 7:21-cv-01737-NSR Document 1-12 Filed 02/26/21 Page 1 of 6




             APPENDIX L
          Case 7:21-cv-01737-NSR Document 1-12 Filed 02/26/21 Page 2 of 6
                                                                           ----
                                                                           --- -----
                                                                                  ----
                                                                           .::...::..:.: ~ : . ®
                                                                          IBM BcnejilS Ctnter
                                                                          Provided by Ftdelil)I
                                                                          P.O. Box 770003
                                                                          Cincmnau, OH 45277-1060

    November 24, 2020




    A UST IN, TX 78704


    DearMr. ~         :




         B
         .,
    As the Plan Administrator of the fBM Medical and Dental Plan for Regular Full-time and Regular
    Part-time Employees (the "Plan"), I conducted a final review of your appeal on behalf of your son,
    Kl          of Aetna' s denial of payment for services as described below. The claims were made
    under the IBM PPO with H.S.A. (the '·PPO"), component of the Plan.

                                              Claim Details:

      Name:                                                ID Number:
      Claim Number : NIA                                   Dates of Claim: March 14, 2019 through
                                                           November 21. 2019
       Provider: Little Behaviors Consultin LLC
A mount       Allowed Other         Deductible Copay Coinsurance Other    Amount
Cha rged      Amount Insurance                                   A mounts Paid
                                                                 Not
                                                                 Covered
$11 ,565      NIA        NIA        NIA        NIA NIA           NIA      NIA

      YTD Cr edit towa rd Deductible:   NIA                YTD Credit toward Out-of-Pocket
                                                           Maximum: NIA

    Note: Diagnosis and treatment codes (and their meanings) associated with your claim will be
    provided upon request.

    Background Information : Your recent appeal letter was received on October 26, 2020 requesting
    the above claims be processed and paid at the in-network rate as you feel IBM is violating the
    Federal Mental Health Parity Law with the plan exclusion of ABA therapy. ln the appeal you also
    stated the $50,000 maximum benefit under the Special Care for Chi ldren Assistance Plan
    (SCCAP) was violating federal law.

     Final Determination: Regrenably, I must deny your claim for benefits under the Plan.




    W813862-26OCT20                          Page 1 of 5
Case 7:21-cv-01737-NSR Document 1-12 Filed 02/26/21 Page 3 of 6



Findings: The information you have submitted has been thoroughl y reviewed. During the review
of your appeal, it was determ ined that the claims submilted for ABA therapy provided b} Lin le
Behavior Consu lti11g, LLC. were processed correctly. IBM docs not provide coverage for ABA
Therapy or Treatments regardless of the providers network status. These services are reimbursable
through SCCAP but are subject to the $50,000 maximum benefit.

The plan provisions that support this denial can be found in the JBM Mental Health Care
Program section of the About Your Benefits (AYB) - Health Care book under Exclusions. It
states:

"The follow ing are exclusions to services provided under the MMl-JC Program
    Services performed in connection with conditions not classified in the current edition of the
Diagnostic and Statistical Manual of Memal Disorders, 5th Edition (DSM-5).
::J Outside of an initial assessment, services as treatments for a primary diagnosis of conditions
and problems that may be a focus of din ical attention, but are specifically noted not to be mental
diso rders withi n the current edition of the Diagnostic and Statistical Manual ofMental Disorders.
5th Edition (DSM-5).
    Outside of initial assessment, services as treatments for the primary diagnoses of learning
disabilities, conduct and impulse control disorders, pyromania, kleptomania, gambling disorder,
and paraphil ic disorder.
1 Educational services that are focused on primarily building skil ls and capabilities in
commun ication, social interaction and learn ing.
.J Out-of-network, non-urgent residential and day rehabilitation services received outside the
lBMer's state of residence or immediate bordering state. This exclusion does not apply to urgent
care, students attending school out of state or those with dual addresses.
~ Tuition or services tbat are school based for chi ldren and adolescents required to be provided
by, or paid fo r by, the school under the [ndividuals with Disabi lities Education Act.
~ Outside of initial assessment, unspecified disorders for which the provider is not obligated to
provide cli nical rationale as defined in the current edit ion of the Diagnos1ic and Statistical
Manual of Men/a{ Disorders, 5th Edition (DSM-5).
~ Intensive Behavioral Therapy for Autism Spectrum Disorder, incli1ding Intensive Behavioral
Therapy such as Applied Behavior Analysis (ABA). See the "IBM Special Care for Chi ldren
Assistance Plan" section if your child is being treated for a developmental delay for consideration
of these charges.

In accordance with this plan provision, I have determined that the claims were denied correctly.
As a result, the only benefits payable for ABA therapy were those paid through SCCAP. We
have confirmed you have utilized $47,203.60. of the $50,000 benefit Maxiumum for ABA,
Occupational Therapy, and Speech Therapy.

ln your appeal, it was indicated that an exception should be made as you feel IBM is violating
federa l law by excluding coverage for ABA under the LBM Mental Health Care Program and by
limiting the SCCAP benefit to a $50,000 Ii fetime benefit maximum. Please note, the IBM plan
exclusion for ABA therapy does not violate federal law and the $50,000 benefit maximum for
SCCAP was determined to be reasonable.

Regrettably, exceptions to the plan cannot be made. As the Plan Administrator, it is my
responsibi lity to ensure claims are paid in accordanct:: lo Lhe plan provisions and consistently for
all plan participants.


W813862·26OCT20                            Page 2 of5
Case 7:21-cv-01737-NSR Document 1-12 Filed 02/26/21 Page 4 of 6




Please note this is the final step in IBM' s internal appeal process.

P lan Administrator's View of Eligibility for External Review: As explained below, you ma)
request an external review of your claim if (a) the denial of claims involves medical judgment or
(b) you are challenging a rescission of coverage. A denial ofa claim is based on medical judgment
if, for example, it is based on the Plan' s requirements for medical necessity, appropriateness,
health care setting, level of care, or effectiveness of a covered benefit. A claim involves a
rescission of coverage if the claim challenges a retroactive cancellation ofcoverage for reasons
other than failure to timely pay contributions towards the cost of coverage.

You may have the right to have an independent review organization determine whether the denial
of this claim involves medical judgment or whether this claim involves a rescission of coverage.
However, it is my view that: ( I) The denial of this claim is not based on medical judgment
because my determination is based on an interpretation of the Plan; and (2) this claim does not
involve a rescission of coverage. Specifically, the denial of your appeal was not based on medical
judgment but on the plan provision which excludes all ABA Therapy.

Right to External Review: You may have the right to appeal this decision through IBM' s
voluntary external review process. The external review process provides an independent review of
your appeal by an external independent review organization (!RO). IROs are separate companies
that are not controlled by IBM. rBM' s external review process is managed by !PRO. Accordingly,
to fi le a request for external review, you or your authorized representative should send a letter to
IPRO (at the address shown below) with (I) name, telephone number and ID Number, (2) the
c laim number, (3) the date of service, (4) a description of the claim and (5) a copy of this letter.
The ID N umber, claim number and date of service are included in the Claim Details at the
beginning of this letter.
                                                  TPRO
                                            Corporate Programs
                                             1979 Marc us Ave.
                                      Lake Success, NY 11042-1002
                                 Attention: IBM External Review Process

To be eligible for external review, ( I) you must have exhausted the internal appeal process, (2) the
denial of this c laim must involve medical judgment or must challenge a rescission of coverage,
and (3) the request must be filed with TPRO within four months after the date of this letter. lfthere
is no corresponding date four months after the date of this letter, then the request must be filed by
the first day of the fifth month follow ing receipt of the notice. If the last fi li.ng day would fall on a
Saturday, Sunday, or Federal holiday, the last filing day is extended to the next day that is not a
Saturday, Sunday, or Federal holiday. There is no charge for this review.

Upon receipt of the request, [PRO will determine if the request (I) has been timely filed for
external review, (2) will then determine whether the request is eligible for external review because
it involves a denial based on medical judgment or a challenge to a rescission of coverage and
TPRO will notify you of its decision. lfthe request has been timely filed and is eligible for an
external review, lPRO will assign the request to one of th ree " independent review organizations"
(LROs). The assigned IRO w ill then contact you and provide instructions on how you may supply
additional information to be considered. Lfthe JRO decides to overturn my decision, the P lan will
provide coverage or payment for the health care services.



W813862-26OCT20                             Page 3 of 5
Case 7:21-cv-01737-NSR Document 1-12 Filed 02/26/21 Page 5 of 6




If you believe that this claim is urgent, which generally means that  Ki's    health may be in serious
jeopard y or, i.n the opin ion of his physician, he may experience pain that cannot be adeq uately
controlled while you wail for a decision on the external review of the claim, you may request an
expedited external review by contacting ]PRO by phone (5 16-326-7767 ext. 223) or by facsimile
(5 16-304-3761). You should provide (or will be asked to provide) all of the infomrntion required
above for a standard external review and any other information you would like to have considered
in connection with Lhe exped ited external review. !PRO will determine whether che claim is
eligible for expedited external review.

Assistance w ith Yo ur Questions: A more complete description of the internal am.I t:xlemal
processes for reviewing lhis claim is available in the Summary Plan Description. If you would
like a copy of the Summary Plan Description or any other information relevant to this claim, she
may contact the IBM Benefits Center at 1-866-93 7-0720. For questions about his rights, this
notice, or for assistance, she can contact the Benefits Center at 1-866-937-0720 or the Employee
Benefits Security Adm inistrator (of the U.S. Department of Labor) at l-866-444-EBSA (3272) or
www.askebsa.doJ.gov.

ln addition, a consumer assistance program may be maintained in your state to assist you in filing
a request for external review. To determine whether a consumer assistance program is available in
your state, please see the enclosed Iist of consumer assistance programs which is also available at
hll'p://www.dol.gov/ebsa/healthrefonn/.

Other Dispute Resol ution Options: Please also be aware that because your health plan is subject
to the Employee Retirement Income Security Act of 1974 (ERISA), you may have the right lo
bring a civil action under section 502(a) of ER.ISA to challenge this decision. You may also have
other voluntary alternative dispute resolution options, such as mediation.

Sincerely,




E. Fleming
IBM Plan Administrator

Enclosure

cc:   Ms. Kayla Dougherty

ENGLISH: If you need assistance to understand this document in an alternate language, you may
request it at no additional cost by calling the IBM Employee Services Center.

SPANISH (Espanol): Para obtener asistencia en Espanol, llame al 866-937-0720.

TAGALOG (Tagolog): Kung kai langan ninvo tulong sa Tagalog tumawag sa 866-937-0720.




W813862-26OCT20                           Page 4 ol 5
Case 7:21-cv-01737-NSR Document 1-12 Filed 02/26/21 Page 6 of 6



NAVAJO (Dine): Dinek'ehgo shika at ' ohwol ninisingo, kwiijigo holne' 866-937-0720




W813862-26OCT20                      Page 5 of 5
